DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/331,499, filed on 01/05/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 6, 11, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen (US 2004/0252312 A1).
Regarding Claim 1, Chen discloses an apparatus (e.g. Figs. 1, 2 and abstract, Paragraph [0002, 0027]), comprising: a projector disposed above an inspection object (e.g. Fig. 2 light projection units 10 and 20), and configured to radiate first light having a pattern to the inspection object (e.g. Paragraph [0043, 0044]); one or more cameras (e.g. Fig. 2 Image capturing units 30, 40, 50) each arranged in a direction that is oblique with respect to a direction of the pattern (e.g. Figs. 1, 2 the image light beam 3, 4, 5 reflected), and configured to simultaneously capture one or more first images that are generated by the first light reflected from the inspection object (e.g. Paragraph [0043, 0045, 0046]); and a controller configured to generate a three-dimensional image of the inspection object based on the one or more first images (e.g. abstract, Paragraph [0042, 0046, 0047]).
Regarding Claim 2, Chen discloses the one or more cameras (e.g. Fig. 2 Image capturing units 30, 40, 50) are arranged obliquely with respect to the direction of the pattern in a plan view of a plane on which the inspection object is placed (e.g. Figs. 1, 2 the image light beam 3, 4, 5 reflected, Paragraph [0043, 0046, 0047]).
Regarding Claim 6, Chen discloses an intensity of the first light is uniform along the direction of the pattern (e.g. Paragraph [0044], linear light source).
Regarding Claim 11, Chen discloses the three-dimensional image is an image indicating a three-dimensional shape of the inspection object (e.g. abstract, Paragraph [0042, 0046, 0047]).
Regarding Claim 12, Chen discloses a lamp configured to radiate second light that is different from the first light to the inspection object (e.g. Fig. 2 light projection units 10 and 20, Paragraph [0043, 0044]); and an additional camera configured to capture a second image that is generated by the second light reflected from the inspection object (e.g. Figs. 1, 2 the image light beam 3, 4, 5 reflected, and Paragraph [0043, 0045, 0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2004/0252312 A1) in view of Dillier (US 2002/0110786 A1).
Regarding Claim 3, although Chen discloses one or more cameras (e.g. Fig. 2 Image capturing units 30, 40, 50) each arranged in a direction that is oblique with respect to a direction of the pattern (e.g. Figs. 1, 2 the image light beam 3, 4, 5 reflected); it implicitly discloses the one or more cameras include a camera arranged obliquely at an angle in a range of 30 to 60 degrees with respect to the direction of the pattern.
However, Dillier teaches the one or more cameras include a camera arranged obliquely at an angle in a range of 30 to 60 degrees with respect to the direction of the pattern (e.g. Fig. 14 and Paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate cameras arranged as Dillier into the apparatus of Chen in order to measure or detect an object in the most accurate shape in different views.
Regarding Claim 4, Dillier further teaches the one or more cameras include a camera arranged obliquely at an angle of 45 degrees with respect to the direction of the pattern (e.g. Fig. 14 and Paragraph [0079]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2004/0252312 A1) in view of St. Onge (US 7,403,872 B1).
Regarding Claim 5, although Chen discloses one or more cameras (e.g. Fig. 2 Image capturing units 30, 40, 50) each arranged in a direction that is oblique with respect to a direction of the pattern (e.g. Figs. 1, 2 the image light beam 3, 4, 5 reflected); it implicitly discloses the one or more cameras include two cameras facing each other with respect to the inspection object.
However, St. Onge teaches the one or more cameras include two cameras facing each other with respect to the inspection object (e.g. Fig. 4 and Col. 12 Ln 26-56, Col. 15 Ln 14-40).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate cameras arranged as St. Onge into the apparatus of Chen in order to measure or detect an object in the most accurate shape in different views.
Claim 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2004/0252312 A1) in view of Prince (US 2008/0197170 A1).
Regarding Claim 7, although Chen discloses to inspect an object; it implicitly disclose the inspection object has a cuboid shape. and the direction of the pattern is oblique with respect to an edge of the inspection object.
However, Prince teaches the inspection object has a cuboid shape. and the direction of the pattern is oblique with respect to an edge of the inspection object (e.g. Fig. 2 and Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to detect the object as taught as Prince into the apparatus of Chen in order to measure or detect an object in the most accurate shape in different views.
Regarding Claim 8, Prince further teaches the inspection object is a circuit board (e.g. Fig. 2 and Paragraph [0060]).
Regarding Claim 9, Prince further teaches the inspection object is an electronic element on a circuit board (e.g. Fig. 2 and Paragraph [0060]). 
Regarding Claim 10, Prince further teaches the inspection object is solder connecting an electronic element to a circuit board (e.g. Fig. 2 and Paragraph [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu (US 5,852,672), discloses lighting unit radiating patterned light;
Koh (US 2006/0158664 A1), discloses apparatus for measuring 3D shape;
Watanabe (US 2004/0089059 A1), discloses beam splitting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485